Citation Nr: 0204145	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  00-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a right ankle disorder.
  

ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 through 
May 1974. 

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.

In correspondence received March 2000, the veteran indicated 
that he wanted a BVA hearing at the RO before a Member, or 
Members, of the BVA.  In a statement received by the RO in 
April 2000, the veteran withdrew his request for a BVA 
hearing and instead requested a hearing before the RO.  The 
veteran requested that a May 2000 hearing be rescheduled.  VA 
letter dated in May 2000 notified the veteran of the time, 
date, and place of his hearing.  That letter was sent to the 
veteran's address of record, and was not returned as 
undeliverable, but the veteran failed to report to that 
hearing.  There are no requests for postponement in the 
record, or any other hearing requests.  As such, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1. The veteran has been notified of the evidence needed to 
substantiate his claim, 
and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran's right ankle disorder was not manifested 
during service and is not 
otherwise shown to be related to service.


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's contention that he is 
entitled to service connection for his right ankle disorder.  
The veteran maintains that he injured his  right ankle during 
basic training in October 1972 and again in service at Little 
Rock AFB, and continued to have problems with his right ankle 
following service.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall notify the veteran of any information and 
evidence needed to substantiate and complete a claim and 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159). 

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the April 1999 and October 
2001 rating decisions, January 2000 statement of the case, 
the VCAA notification letter dated June 2001, and the October 
2001 supplemental statement of the case specifically satisfy 
the requirement of 38 U.S.C.A. § 5103 of the new statute in 
that they clearly informed the veteran of the evidence 
necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The Board 
notes that the claims file contains all relevant medical 
records, including the veteran's service medical records and 
VA treatment records.  The veteran was notified of the 
evidence needed to substantiate his claim and did not 
indicate that he wished to send in more evidence or reference 
any unobtained evidence that might aid his claim. 

With respect to a VA examination under the VCAA, the 
assistance provided to the veteran shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms  
may be associated with the veteran's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)). 

While the veteran was not given a VA medical examination to 
assess the etiology of his current right ankle disorder, the 
Board finds that an examination or medical opinion is not 
necessary for an equitable evaluation of the veteran's claim 
in view of the medical evidence which is of record, including 
the service medical records and VA medical records.  The 
service medical records are negative for any complaints or 
findings of a right ankle injury.  In the separation 
examination from service, the veteran did not reference any 
complaints in the report of medical history of a right ankle 
disorder or residuals from a right ankle injury.  Clinical 
findings in the separation examination were negative for any 
right ankle disorder or residuals from a right ankle injury.  
Further, the first post-service medical evidence of a right 
ankle disorder was following a roller skating accident in 
September 1983, approximately 9 years after service and no 
post-service medical examiner related the veteran's current 
disorder to service.  In view of the evidence of record, the 
Board finds that an additional examination is not needed to 
decide this claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statute.  Accordingly, the Board concludes 
that the veteran's appeal is ready for disposition.
 
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service is not enough; there must be a chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
chronicity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The veteran's service medical records show that in September 
1972, the veteran  reported in the entrance examination that 
he had suffered a broken ankle in October 1965.  However, the 
record does not state whether it was the right or left ankle 
that was broken.  The entrance examination in September 1972 
was negative for any right ankle disorder.  There was no 
reference of a right ankle injury in service or any 
complaints, treatments or findings of a right ankle disorder 
or residuals from a right ankle injury in service.  The 
veteran did receive treatment for other ailments  during 
service.  In the May 1974 separation examination from 
service, the veteran did not reference any complaints in the 
report of medical history of a right ankle disorder or 
residuals from a right ankle injury.  Clinical findings in 
the separation examination were negative for any right ankle 
disorder or residuals from a right ankle injury. 

VA medical treatment record in September 1983 indicated that 
the veteran injured his right ankle on September 21, 1983, 
while trying to roller skate.  Examination revealed that the 
ankle had mild swelling and limitation of range of motion.  
X-rays showed a lateral malleolar fracture and a posterior 
malleolar fracture of the right ankle with loss of the 
mortise integrity.  An operation was performed in October 
1983, consisting of an open reduction internal fixation of 
the right lateral malleolar fracture of the distal fibula was 
performed.  The October 1983 operative report noted that the 
veteran's September 21, 1983, right ankle injury stemmed from 
a motor vehicle accident.  Post-operative prognosis was good 
and follow-up care through December 1983 showed the veteran 
doing well with X-rays looking good.

VA medical records between December 1983 and January 1998 
were for treatments and conditions unrelated to this claim.  
VA medical records between January 1998 and January 1999 
showed that the veteran received treatment for a right ankle 
injury in January 1998 resulting from a fall.  Examination 
revealed tenderness and swelling in the right ankle.  The 
initial diagnosis was a soft tissue injury.  The veteran's 
right ankle was wrapped up and he was given crutches with 
instructions to receive follow-up treatment.  An April 1998 
examination revealed that the veteran was complaining of 
right ankle pain.  The assessment was painful right distal 
fibular plate with a plan to proceed with surgical removal of 
the plate in April 1998.  The April 1998 surgery date was 
canceled due to a concern about elevated alcohol level.  In 
May of 1998, the veteran had further injured his right ankle 
in a motor vehicle accident.  X-rays from November 1998 
showed changes of open reduction, internal fixation of the 
right distal fibular fracture.  There were synostosis of the 
distal interosseous membrane and multiple small ossific 
fragments off of the medial malleolus that were likely post-
traumatic.   

In a VA medical record dated January 1999, the veteran 
complained of a flare-up of pain in the right ankle.  There 
had been no trauma, but the ankle became more painful after 
the patient walked a prolonged distance to work one day.  
Examination revealed no heat, erythema, or swelling present.  
There was tenderness along the distal fibula and lateral 
malleolus.  The veteran did ambulate with a limp to the 
right.  The assessment was flare-up pain in the right ankle 
of a chronic nature; secondary to increased activity.

VA examination in March 1999 indicated that the veteran was 
examined for joint pain, including his right ankle.  
Examination revealed marked tenderness throughout the right 
ankle and foot.  The medial and lateral malleoli were 
extremely tender as was the lateral aspect of the foot.  The 
range of motion of the right ankle showed 12 degrees 
dorsiflexion stopped by pain, 8 degrees of plantar flexion 
stopped by pain, and inability to move further.  The 
diagnosis was history of right ankle injury in 1983 with 
subsequent open reduction, internal fixation and subsequent 
reinjury on at least two occasions; chronic ankle pain.  

A former acquittance, R.O., wrote in a February 2001 letter 
that she recalled the veteran hurting his ankle two times in 
service.  The first time was in basic training when the 
veteran twisted his ankle.  R.O. recalled that the veteran 
wrote her a letter while he was in the hospital.  She also 
believed the veteran hurt his right ankle in Topeka or Little 
Rock. 

In a March 2001 letter, a former service colleague, D.T., 
recalled that the veteran twisted and injured his right ankle 
two times in service; one time in basic training and one time 
in Kansas.  He remembered seeing the veteran hobbling around 
on crutches for a few days while still in the service.  
 
Upon review, the Board notes that the veteran is currently 
suffering from a right ankle disorder, specifically diagnosed 
as having a history of right ankle injury in 1983 with 
subsequent open reduction, internal fixation and subsequent 
reinjury on at least two occasions; chronic pain.  However, 
there is no medical evidence that the veteran's current right 
ankle disorder had its onset in service or is related to 
service. 
  
The Board notes that although the veteran reported in his 
entrance examination that he broke his ankle prior to 
service, there is no evidence indicating whether it was the 
right or left ankle that was broken.  Further, clinical 
findings from the entrance examination revealed no 
abnormalities of the right ankle.  Therefore, the veteran's 
right ankle is presumed sound upon entrance into service.  

As to whether the veteran's current right ankle disorder 
resulted from an injury suffered in service, there is no 
evidence from the service medical records that the veteran 
suffered a right ankle injury in service.  In fact, the 
service medical records were negative for any complaints or 
findings of a right ankle injury, residuals from a right 
ankle injury or a chronic right ankle disorder.  In the 
separation examination from service, the veteran did not 
reference any complaints in the report of medical history of 
a right ankle disorder or residuals from a right ankle 
injury.  Further, clinical findings in the separation 
examination were negative for any right ankle disorder or 
residuals from a right ankle injury.  

There is also no medical evidence relating the veteran's 
current right ankle disorder to service.  The first medical 
evidence in the record of a right ankle disorder was 
following an injury sustained in September 1983, 
approximately 9 years after service.  VA medical records from 
1983 through the present included no reference to service or 
any description of an injury sustained in service as a basis 
for his current right ankle disorder.  While the Board notes 
that the record is unclear as to whether the veteran's 
September 1983 right ankle fracture resulted from a motor 
vehicle accident or a roller skating accident, the cause of 
the veteran's injury in September 1983 is immaterial in this 
case as neither incidents are related to service. 

The Board notes that the two lay witnesses corroborated the 
veteran's statement that he injured his right ankle during 
service.  However, the Board finds that the service medical 
records tend to have greater probative value.  But even if 
the veteran did injure his right ankle in service, an injury 
occurring in service is not enough; there must be a chronic 
disability resulting from that injury.  As stated above, the 
service medical records demonstrate that in the separation 
examination from service, the veteran did not reference any 
complaints in the report of medical history of a right ankle 
disorder or residuals from a right ankle injury and clinical 
findings were negative for any right ankle disorder or 
residuals from a right ankle injury.  Further, the first 
post-service medical evidence of a right ankle disorder was 
following an accident in September 1983, approximately 9 
years after service.  
 
While the veteran stated in his Notice of Disagreement that 
the medical corps where he was assigned may not have done the 
paperwork on his right ankle disorder, the service medical 
records noted other complaints and treatments for various 
ailments by the veteran in service that were unrelated to 
this claim.  Moreover, the veteran did not report a right 
ankle disorder or residuals from a right ankle injury in his 
separation examination.  As such, the Board finds that the 
veteran's current right ankle disorder did not have its onset 
in service or is otherwise related to service. 

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right ankle disorder.  In reaching this 
conclusion, the Board acknowledges that under 38 U.S.C.A. 
§ 5107(b), all doubt is to be resolved in the veteran's favor 
in cases where there is an approximate balance of positive 
and negative evidence in regard to a material issue.  In this 
case, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Entitlement to service connection for a right ankle disorder 
is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

